Name: Commission Regulation (EEC) No 408/90 of 16 February 1990 derogating in regard to packaging until 30 June 1992 from the quality standards for tomatoes
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 No L 43/20 Official Journal of the European Communities 17. 2. 90 COMMISSION REGULATION (EEC) No 408/90 of 16 February 1990 derogating in regard to packaging until 30 June 1992 from the quality standards for tomatoes THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1119/89 (2), and in particular Article 2 (3) thereof, Whereas Commission Regulation (EEC) No 778/83 (3) laid down quality standards for tomatoes ; whereas as a result of technological development in the commercial preparation of certain products they can be given better commercial identification without any loss of quality ; whereas sufficient experience should, however, be gained before the standards are definitively changed and there ­ fore a temporary derogation from the quality standards for tomatoes should be introduced : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Until 30 June 1992 the following derogation from the Annex to Regulation (EEC) No 778/83 shall apply .: In Section V.B 'Packaging', the following sentence is deleted : 'No stamp or label may be placed on the tomatoes themselves.' Article 2 This Regulation shall enter into force on 1 July 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 February 1990 . For the Commission Ray MAC SHARRY Member of the Commission ('): OJ No L 118, 20 . 5 . 1972, p. 1 . (*) OJ No L 118, 29 . 4. 1989, p. 12. (3) OJ No L 86, 31 . 3 . 1983, p. 14.